DETAILED ACTION
Allowable Subject Matter
	Claims 1-22 are allowed.
	The following is an examiner’s statement of reasons for allowance: prior art of record does not teach or suggest the subject matter of independent claims 1, 14 and 19. More specifically, the prior art of record does not teach or suggest transmitting a list of active indexers in an indexer cluster from a cluster master for receipt by a first search head, wherein the cluster master is communicatively coupled with an indexer cluster comprising a plurality of indexers; receiving a first slot request at the cluster master from the first search head in response to a query, wherein the first search head is operable to transmit the query to the active indexers for execution if granted the slot request; determining if the first slot request can be granted; and responsive to a determination that the first slot request can be granted, transmitting an indication of a grant for a slot to the first search head, in combination with all other recited elements.

The following are relevant prior art references made of record, but do not anticipate or obviate the claimed subject matter, including the above-mentioned claim limitations:
Lauter et al.
USER-SPECIFIED SHARING OF DATA VIA POLICY AND/OR INFERENCE FROM A HIERARCHICAL CRYPTOGRAPHIC STORE
US 20100246827 A1; see paragraphs 62, 66

Horst et al.
Method for Transmitting Data in Messages Via a Communication Link of a Communication System, as well as a Communication Module, User of a Communication System, and Communication System for Implementing This Method
US 20080137679 A1; see paragraph 31


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED H HASAN/Primary Examiner, Art Unit 2154